Title: To James Madison from Carlos Martínez de Yrujo, [2 July] 1803
From: Yrujo, Carlos Martínez de
To: Madison, James


Sir
[Philadelphia 2 de Julio 1803]
His Excellency Mr. Pedro Cevallos Secretary of State of the King my master has been pleased to send me a copy of the official letter which he sent on the 31 of March last to the Minister of these States to His Majesty whereby I hope the President of the United States will have seen confirmed the sentiments of amity and good intelligence which his majesty wishes to maintain with the United States as well as of that condescention and justice which I have anticipated to you in my frequent conferences upon the conduct of the Intendant of Luisiana. At the same time that the King my master orders me to assure this government again in his royal name of the sincere desires which animate him to preserve the ties of amity and good harmony with this country I have received also the order to manifest to the President, thro’ you, as I do, that it is not possible for him to comply with the request of the United States to enlarge with Spanish possessions the limits of this territory; because, beside that this cannot be realized without dismembering his States to the injury of his reputation and of his obligation to preserve them in their integrity as far as possible, it would excite complaints from the maritime powers of Europe to whom Spain has stipulated in various treaties from that of Utrecht inclusively, not to alien any of her colonial possessions. To which ought to be added that this compliance would be offensive to France which was desirous of having the cession of the Floridas, offering advantageous terms and nevertheless his Majesty did not accede to it notwithstanding the ties and considerations which unite us with that power. [B Mo. de V. S Su mas ato. y sego Sr
El Marques de Casa Yrujo]
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2); Tr (DLC: Rives Collection, Madison Papers). RC in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature; copytext is Wagner’s interlinear translation. Tr in Brent’s and Wagner’s hands, partly in code; marked “Translation”; enclosed in JM to Monroe, 29 July 1803; docketed by Monroe: “8 July 1803./ with Sph. minister.”



   
   For the contents of Cevallos’s letter, see Charles Pinckney to JM, April 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:469–71 and n. 4).


